UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2429



LORENE WILLIAMS,

                                              Plaintiff - Appellant,

          versus


D. E. VORBAU, Fairfax County Police Officer
Badge Number 2245; FAIRFAX COUNTY POLICE
DEPARTMENT, Mount Vernon District Station;
FAIRFAX COUNTY POLICE DEPARTMENT; OFFICER
WICKER, Officer, Fairfax County Police,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-1063-A)


Submitted:   March 28, 2000                 Decided:   April 25, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorene Williams, Appellant Pro Se.     Edward Everett Rose, III,
COUNTY ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lorene Williams appeals the district court’s order denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Williams v. Vorbau, No. CA-98-1063-A (E.D.

Va. Sept. 13, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2